Citation Nr: 0213363	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  92-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals, left knee injury, total knee replacement, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right knee 
degenerative joint disease, from an initial grant of service 
connection, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (RO).


REMAND

This case was previously before the Board in March 1998.  At 
that time the Board remanded the case to the RO for 
additional development, to include a VA examination.  The 
Board also requested the RO, following completion of the 
development, to readjudicate the issues, to include rendering 
a determination as to whether separate ratings were warranted 
for arthritis with limitation of motion and instability and 
instability of the knees pursuant to VA General Counsel 
Opinion, VAOPGCPREC 23-97.  The RO was then requested to 
issue the veteran a supplemental statement of the case.  A 
review of the record shows that the requested examination was 
completed in May 1991.  However, it appears the RO did not 
have the opportunity to readjudicate the veteran's claims or 
issue a supplemental statement of the case.  38 C.F.R. 
§ 19.31 (2001).  Accordingly, another remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied. 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West Supp. 2002) and the 
implementing regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

2.  The RO is requested to obtain any 
additional medical records from the VA 
medical facility in San Juan, Puerto Rico 
pertaining to treatment for the knees 
from February 2000 to the present.

3.  Thereafter, the RO is requested to 
readjudicate the issues in appellate 
status, to include whether separate 
rating are warranted under separate 
Diagnostic Codes for arthritis and 
instability.  The RO is also requested 
that, when readjudicating the right knee 
claim to consider staged ratings as set 
forth in Fenderson v. West, 12 Vet. App. 
119 (1999).

Thereafter the RO should furnish the veteran and his 
representative a supplemental statement of the case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




